UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT


                                       No. 17-3090


                            UNITED STATES OF AMERICA

                                             v.

                                      LINDA TODD,
                                             Appellant


                     On Appeal from the United States District Court
                        for the Eastern District of Pennsylvania
                         (D.C. Crim. No. 2-14-cr-00320-001)


                      SUR PETITION FOR PANEL REHEARING


Present: AMBRO, JORDAN, and VANASKIE, Circuit Judges

       The petition for rehearing filed by appellant in the above-entitled case having been

submitted to the judges who participated in the decision of this Court, it is hereby

ORDERED that the petition for rehearing by the panel is granted. The Court’s

November 7, 2018 opinion in this matter is hereby VACATED. The Court’s revised

opinion in this matter shall issue concurrently with this order. Nothing herein disturbs

the judgment entered on November 7, 2018.

                                          BY THE COURT,


                                          s/ Thomas I. Vanaskie
                                          Circuit Judge
Dated: December 14, 2018
PDB/cc: All Counsel of Record